Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 11/3/2021 was received and considered.
Claims 21-22, 31-32, 35, 37, 42 and 43 are pending.


Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not fully persuasive.
Applicant’s remarks (§II) are persuasive.  The objections are withdrawn.
Applicant’s remarks (§III) point to the amended limitations, arguing that, as the rejection equates Rajadurai’s MME with the claimed group gateway, the gateway cannot “distribute, to the UE via the MME or the SGSN, the first key.  Initially, the Examiner notes that (regarding claims 21, 22, 31 and 32) the specification lacks support for the limitations “distribute, to the UE via the MME or the SGSN, the first key…” and “receive, from the group gateway via the MME or SGSN, a first key…”.  Further, even if considered separate, no interaction between the MME and claimed group gateway is claimed, nor is a definition provided for the MME in the claims that would differentiate the two elements.  The scope of the claim does not exclude the claimed group gateway and the MME from being performed by a single device.  Therefore, the Examiner respectfully maintains that the rejection is reasonable and should be maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 31-32, 35, 37, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 22, 31 and 32, the specification lacks support for the limitation “distribute, to the UE via the MME or the SGSN, the first key…” and “receive, from the group gateway via the MME or SGSN, a first key…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-22, 31-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0080782 A1 to Rajadurai et al. (Rajadurai) in view of WO 2012/018130 A1 to Prasad et al. (Prasad), US 2011/0072488 A1 to Bi et al. (Bi) and US 2009/0290522 A1 to Zhou.
Regarding claim 21, Rajadurai discloses a group gateway (MME, ¶39) in a group communication system including a User Equipment (UE), a Mobility Management Entity (MME) or a Serving GPRS Support Node (SGSN) and a network server (HSS, ¶39), the group gateway comprising: a processor; and a memory (¶53) having stored thereon a set of instructions executable by the processor, wherein upon execution of the instructions the processor causes the group gateway to: receive a group ID from the network server (MME downloads subscription information from HSS, including group identifier, ¶39); derive a first key (generate unit Gkey, ¶41); distribute, to the UE via the MME or the SGSN, the first key (MME distributes Gkey, ¶25, ¶41) that is protected based on a second key (SMC message protected via NAS security context, ¶41); and control a key lifetime for updating the first key (group key  identifier provided with a validity period, ¶¶24-25).  Rajadurai is silent regarding additionally receiving a security related parameter.  However, Prasad teaches a similar invention, where a gateway establishing a group key for MTC devices initially receives security related information in addition to a group ID, such as a gateway ID, group feature and MTC list (p. 7, line 25).  Therefore, it would have been obvious to one 
Regarding claims 22, 31 and 32, the claims are similar in scope to claim 21 and are therefore rejected using a similar rationale.
Regarding claims 35 and 37, Rajadurai discloses wherein the network server is a Home Subscriber Server (HSS) (¶39).

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai, Prasad, Bi and Zhou, as applied to claims 22 and 32 above, in view of US 6,584,566 B1 to Hardjono.
Regarding claims 42 and 43, Rajadurai, as modified above, teaches a key validity period for the group key, defined as a period for which the unique group key is valid (¶23), but is silent regarding re-distributing an updated first key to the UE.  However, Hardjono teaches a similar invention where security groups are maintained and specifically teaches distributing a replacement group key upon a member leaving (col. 9, lines 17-36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rajadurai, as modified above, to include re-distributing an updated first key to the UE.  One of ordinary skill in the art would have been motivated to perform such a modification to maintain security upon a group member leaving the group, as taught by Hardjono.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
December 23, 2021